Citation Nr: 1820963	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for acquired immune deficiency syndrome (AIDS).

2. Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae (PFB).

3. Entitlement to a rating in excess of 10 percent for meningitis.

4. Entitlement to a compensable rating for Rosai-Dorfman's Syndrome.

5. Entitlement to service connection for nephropathy.

6. Entitlement to service connection for meningioma.

7. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to June 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from May and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2018; the hearing transcript has been associated with the file and has been reviewed

The issue of entitlement to service connection for an acquired psychiatric condition including depression and anxiety, has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Also, in an October 2014 letter to the VA, the Veteran indicated that he had outstanding claims for service connection for hepatitis B, cryptosporidiosis, and neuropathy, which he had received no communication from the VA about since December 2010.  A review of the record does not show a claim for neuropathy, but does show that the Veteran was notified in July 2011 that his claims for service connection for cryptosporidiosis and hepatitis B had been denied.  The Veteran's October 2014 statement is thus referred to the AOJ for clarification and any appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is needed to further develop the record.

In February 2018 the Veteran submitted a February 2018 Social Security Administration (SSA) disability benefits decision granting benefits and noting the Veteran's severe impairments include AIDS, residuals from herpes simplex meningitis and Cryptococcus fungal encephalopathy, seizure disorder, peripheral neuropathy, and cervical and lumbosacral disc disease.  However, the records underlying the decision have not been added to the Veteran's VA claims file.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2017); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).

At his January 2018 Board hearing the Veteran reported that he had an upcoming private neurology appointment on February 1 at which he may discuss his meningioma.  The Board has reviewed the private medical records submitted by the Veteran in February 2018 but is unable to locate any record of a February 2018 neurology appointment.  On remand, the Veteran should be given the opportunity to submit that record or to complete a release allowing the VA to obtain that record on his behalf, if relevant.

At his January 2018 Board hearing the Veteran testified that his PFB has worsened since his last VA examination in May 2010.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected PFB.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board also finds that the Veteran should be afforded a new VA examination of his Rosai-Dorfman's Syndrome to ensure the current nature and severity of all manifestations and residuals of the condition are identified and considered in determining an appropriate rating by analogy for the condition, which is not specifically listed in the VA's rating schedule.  On VA examination in July 2010 the Veteran identified loss of range of motion in his neck and a lack of feeling under his jaw line due to biopsy as residuals of his Rosai-Dorfman's Syndrome.  On remand, the examiner must perform all necessary physical testing for any manifestation and residual of the Veteran's Rosai-Dorfman's Syndrome.  If the examiner determines that those residuals include loss neck motion or sensation, appropriate testing may include range of motion measurements and a scar examination.  The examiner also must detail the nature and frequency of flare-ups of the condition. 

The Board finds that the Veteran must also be afforded a new VA examination of his meningitis, which he indicated at his January 2018 Board hearing has now been diagnosed as Mollaret's Syndrome, to determine the current nature and severity of the condition and all manifestations and residuals.  On VA examination in July 2010 the Veteran identified headaches, back, leg pain, weakness, fever, and dizziness as manifestations of his meningitis.  On remand, the examiner must detail the nature and frequency of attacks of the condition.  The examiner must also fully describe and perform all necessary testing of all identified manifestations and residuals of the condition.

The Board also notes that since evidence of unemployability has been submitted during the course of the Veteran's increased rating appeal, a claim for TDIU has been inferred.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the examiners assessing the Veteran's service-connected disabilities should also comment on the functional impact of those disabilities to aid the VA in assessing whether the Veteran is unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Request that the Veteran submit any remaining private treatment records relevant to his claims, to include records from his February 2018 neurology appointment, or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain any identified records.

3. Arrange for the Veteran to undergo a new VA examination of his PFB to assess the current nature and severity of the condition.  The examiner should also discuss the functional impact of the condition.

4. Arrange for the Veteran to undergo a new VA examination of his Rosai-Dorfman's Syndrome.  The examiner must detail the nature and frequency of attacks of the condition.  The examiner must also fully describe and perform all necessary testing of all identified manifestations and residuals of the condition.

If the examiner determines that those residuals include loss neck motion or sensation, appropriate testing may include range of motion measurements and a scar examination.  

The examiner should also discuss the functional impact of the condition on the Veteran's ability to work.

The examiner should provide a full rationale for all opinions expressed.

5. Arrange for the Veteran to undergo a new VA examination of his meningitis.  The examiner must detail the nature and frequency of attacks of the condition.  The examiner must also fully describe and perform all necessary testing of all identified manifestations and residuals of the condition.

The examiner should also discuss the functional impact of the condition on the Veteran's ability to work.

The examiner should provide a full rationale for all opinions expressed.

6. Arrange for the Veteran to undergo a new VA examination of his AIDS.  The examiner should discuss the functional impact of the condition on the Veteran's ability to work.

7. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






